DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 has been amended.
Claims 31-40 have been added.
Claims 3, 4, and 13-30 have been cancelled.
Claims 1, 2, 5-12, and 31-40 have been examined.
The § 112  rejections in the previous Office Action have been addressed and are withdrawn, except as otherwise indicated.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 38-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 38 recites, at line 1, “computer-readable memory or storage device.” This language is similar to language that has been held to read on transitory forms of media, which are not statutory. The Applicant can overcome this rejection by amending the claim to recite “non-transitory computer-readable memory or storage device.” Claims 39-40 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-12, 31-37, 39, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, at line 11, “the respective aggregated confidence rating.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as, “the aggregated respective confidence rating.”
Claim 1 recites, at lines 11, 15, and 16, “the respective child instruction group’s.” There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites, at lines 1-2, “the aggregated confidence rating.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as, “the aggregated respective confidence rating.” Claims 5, 7, and 9 have similar language and are similarly rejected.
Claim 2 recites, at line 3, “the parent instruction groups.” There is insufficient antecedent basis for this limitation in the claim. As possible antecedent basis, claim 1 recites “two or more parent instruction groups.” However, it is indefinite whether “the parent instruction groups” refers to all of the two or more parent instruction groups or to some subset. For purposes of examination, this limitation is interpreted as, “the two or more parent instruction groups.”
Claim 12 recites, at lines 1-2, “the processing cores.” There is insufficient antecedent basis for this limitation in the claim. As possible antecedent basis, claim 1 recites “one or more processing cores.” However, it is indefinite whether “the processing cores” refers to all of the one or more processing cores or to some subset. The scope of the claimed limitation would also be unclear in the claimed instance of the processor comprising one processing core. For purposes of examination, this limitation is interpreted as, “the one or more processing cores.”
Claim 31 recites, at line 10, “the child instruction group.” There are multiple possible antecedent bases for this limitation in the claim, rendering the scope of the claim indefinite.
Claim 33 recites, at line 2, “the one or more processor cores.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as, “the at least two more processor cores.” Claim 37 has similar language and is similarly rejected.
Claim 34 recites, at line 2, “the one or more core schedulers.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as, “the core scheduler.” Claim 35 has similar language and is similarly rejected.
Claim 39 recites, at line 3, “the processor.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as, “the one or more processor cores.”
Claims 2, 5-12, 32-37, and 40 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 12, 31, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2014/0331236 by Mitra et al. (hereinafter referred to as “Mitra”) in view of US Publication No. 2012/0124345 by Denman et al. (hereinafter referred to as “Denman”).
Regarding claim 1, Mitra discloses: 
an apparatus comprising a processor, the processor comprising one or more processing cores configured to fetch and execute a sequence of instruction groups, each of the one or more processing cores comprising functional resources performing operations specified by the sequence of instruction groups; and one or more core schedulers; allocating processing cores performing at least a portion of operations specified by a child instruction group of the sequence by…(Mitra discloses, at ¶ [0041], a processor comprising cores executing a sequence of instruction groups. Mitra also discloses, at ¶ [0042], determining that more than one core is required to process a thread (child instruction group) and sending an instruction to a core to cause the core to join a coalition to process the thread. Sending the instruction that causes the formation of the coalition is interpreted as allocating. The instruction is sent to one additional core, therefore in the example given in ¶ [0042], the determined number of processing cores is two. As disclosed at ¶ [0044], it appears that it is the compiler that determines that additional cores will be allocated to a thread, so the compiler is interpreted as the claimed core scheduler.);
… consequently initiating execution of the child instruction group prior to initiating execution of the at least one of the two or more parent instruction groups (Mitra discloses, at ¶ [0028], out-of-order cores. This discloses initiating execution of child instruction groups prior to initiating execution of parent groups. As a specific example, see Figure 4, which discloses initiating execution of block B3, a child block, prior to initiating execution of block B2, a parent block.).
Mitra does not explicitly disclose determining an aggregated respective confidence ratings for two or more parent instruction groups of the child instruction group by combining ratings for two or more of the respective child instruction group’s parent instruction groups.
However, in the same field of endeavor (e.g., control flow processing) Denman discloses:
aggregating respective confidence ratings for two or more parent instruction groups by combining ratings for two or more of the respective child instruction group’s parent instruction groups (Denman discloses, at ¶ [0037], determining a cumulative confidence levels for a sequence of branches in an execution path. The instructions associated with each of the respective preceding branches is a parent group to the ultimate target.); and
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the execution disclosed by Mitra to include the cumulative branch confidence disclosed by Denman in order to obtain the benefits associated with accurate speculative execution. See Denman, ¶ [0005].
Regarding claim 6, Mitra, as modified, discloses the elements of claim 1, as discussed above. Mitra also discloses:
wherein: the one or more core schedulers are configured to speculatively initiate instruction fetch and/or instruction decode operations for the child instruction group prior to dependencies for the child instruction group being available; and the one or more core schedulers are configured to inhibit execution of the child instruction group until dependencies for the child instruction group are available (Mitra discloses, at ¶ [0061], fetching instructions prior to the dependencies associated with the instructions being resolved and not executing the instructions until such time as the dependencies have been resolved.).

Regarding claim 7, Mitra, as modified, discloses the elements of claim 1, as discussed above. Mitra also discloses:
wherein the one or more core schedulers are configured to speculatively initiate fetch, decode, and execute instruction operations for child instruction groups of one or more branches of an instruction group concurrently being fetched, decoded, or executed…(Mitra discloses, at ¶¶ [0060]-[0061], fetching and executing (which involves decoding) instructions for block B11 which is the target of the branch in B01 which is concurrently being executed. The speculative execution involves allocation of resources.).
Mitra does not explicitly disclose based at least in part on the aggregated confidence rating.
However, in the same field of endeavor (e.g., control flow processing) Denman discloses:
based at least in part on the aggregated confidence rating (Denman discloses, at ¶ [0037], executing based on a cumulative confidence measure.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the execution disclosed by Mitra to include the cumulative branch confidence disclosed by Denman in order to obtain the benefits associated with accurate speculative execution. See Denman, ¶ [0005].

Regarding claim 12, Mitra, as modified, discloses the elements of claim 1, as discussed above. Mitra also discloses:
wherein at least one of the processing cores is configured to prefetch, decode, or prefetch and decode one or more instruction headers for one or more target instruction groups of a currently executing instruction group (Mitra discloses, at ¶ [0042], a sentinel instruction, i.e., a header. Mitra also discloses, at ¶ [0060]-[0061], fetching (which involves decoding) instructions for block B11 which is the target of the branch in B01 which is concurrently being executed).

Regarding claim 31, Mitra discloses: 
a method performed by a core scheduler for at least two processor cores configured to fetch and execute a sequence of instruction groups, each of the at least two processor cores comprising functional resources for performing operations specified by the sequence of instruction groups, the method comprising: … allocating one of the at least two processor cores to perform at least a portion of operations specified by a child instruction group of the sequence... (Mitra discloses, at ¶ [0041], a processor comprising cores executing a sequence of instruction groups. Mitra also discloses, at ¶ [0042], determining that more than one core is required to process a thread (child instruction group) and sending an instruction to a core to cause the core to join a coalition to process the thread. Sending the instruction that causes the formation of the coalition is interpreted as allocating. The instruction is sent to one additional core, therefore in the example given in ¶ [0042], the determined number of processing cores is two. As disclosed at ¶ [0044], it is the compiler that determines that additional cores will be allocated to a thread, so the compiler is interpreted as the claimed core scheduler.); and
 responsive to the allocating, initiating execution of the child instruction group prior to initiating execution of the at least one of the two or more parent instruction groups (Mitra discloses, at ¶ [0028], out-of-order cores. This discloses initiating execution of child instruction groups prior to initiating execution of parent groups. As a specific example, see Figure 4, which discloses initiating execution of block B3, a child block, prior to initiating execution of block B2, a parent block.).
Mitra does not explicitly disclose determining an aggregated confidence rating of a child instruction group is higher than a respective confidence rating of at least one of two or more parent instruction groups of the child instruction group.
However, in the same field of endeavor (e.g., control flow processing) Denman discloses:
determining an aggregated confidence rating of a child instruction group is higher than a respective confidence rating of at least one of two or more parent instruction groups of the child instruction group (Denman discloses, at ¶ [0039], that the second branch in the sequence resolves before its predecessor. This involves the probability of the child going to 100%, which is higher than that of the parent, which is 90%, as disclosed at ¶ [0037].).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the execution disclosed by Mitra to include the cumulative branch confidence disclosed by Denman in order to obtain the benefits associated with accurate speculative execution. See Denman, ¶ [0005].

Regarding claim 37, Mitra, as modified, discloses the elements of claim 31, as discussed above. Mitra also discloses:
wherein at least one of the processing cores is configured to prefetch, decode, or prefetch and decode one or more instruction headers for one or more target instruction groups of a currently executing instruction group (Mitra discloses, at ¶ [0042], a sentinel instruction, i.e., a header. Mitra also discloses, at ¶ [0060]-[0061], fetching (which involves decoding) instructions for block B11 which is the target of the branch in B01 which is concurrently being executed).

Regarding claim 38, Mitra discloses: 
...causing one or more core schedulers to perform a method, the one or more core schedulers controlling one or more processor cores that are configured to fetch and execute a sequence of instruction groups, each of the one or more processor cores comprising functional resources performing operations specified by the sequence of instruction groups, the method comprising: allocating processor cores performing at least a portion of operations specified by child instruction groups of the sequence by …(Mitra discloses, at ¶ [0041], a processor comprising cores executing a sequence of instruction groups. Mitra also discloses, at ¶ [0042], determining that more than one core is required to process a thread (child instruction group) and sending an instruction to a core to cause the core to join a coalition to process the thread. Sending the instruction that causes the formation of the coalition is interpreted as allocating. The instruction is sent to one additional core, therefore in the example given in ¶ [0042], the determined number of processing cores is two. As disclosed at ¶ [0044], it is the compiler that determines that additional cores will be allocated to a thread, so the compiler is interpreted as the claimed core scheduler.);
consequently initiating execution of the child instruction group prior to initiating execution of the at least one of the two or more parent instruction groups (Mitra discloses, at ¶ [0028], out-of-order cores. This discloses initiating execution of child instruction groups prior to initiating execution of parent groups. As a specific example, see Figure 4, which discloses initiating execution of block B3, a child block, prior to initiating execution of block B2, a parent block.).
Mitra does not explicitly disclose a computer-readable memory or storage device storing instructions, aggregating respective confidence ratings for two or more parent instruction groups of a child instruction group of the child instruction groups into an aggregated confidence rating of the child instruction group, each of the two or more parent instruction groups comprising a conditional branch instruction targeting the child instruction group; and determining that the aggregated confidence rating of the child instruction group is higher than a respective confidence rating of at least one of the two or more parent instruction groups.
However, in the same field of endeavor (e.g., control flow processing) Denman discloses:
a computer-readable memory or storage device storing instructions (Denman discloses, at ¶ [0009], a computer readable storage medium.); 
aggregating respective confidence ratings for two or more parent instruction groups of a child instruction group of the child instruction groups into an aggregated confidence rating of the child instruction group, each of the two or more parent instruction groups comprising a conditional branch instruction targeting the child instruction group (Denman discloses, at ¶ [0037], determining a cumulative confidence levels for a sequence of conditional branches in an execution path. The instructions associated with each of the respective preceding branches is a parent group to the ultimate target.); and 
determining that the aggregated confidence rating of the child instruction group is higher than a respective confidence rating of at least one of the two or more parent instruction group (Denman discloses, at ¶ [0039], that the second branch in the sequence resolves before its predecessor. This involves the probability of the child going to 100%, which is higher than that of the parent, which is 90%, as disclosed at ¶ [0037].).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the execution disclosed by Mitra to include the cumulative branch confidence disclosed by Denman in order to obtain the benefits associated with accurate speculative execution. See Denman, ¶ [0005].

Claims 2 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra in view of Denman in view of US Publication No. 2007/0050557 by Ferren et al. (hereinafter referred to as “Ferren”).
Regarding claim 2, Mitra, as modified, discloses the elements of claim 1, as discussed above. Mitra does not explicitly disclose wherein the aggregated confidence rating is based at least in part on branch prediction accuracy for one or more branch instructions of the parent instruction groups.
However, in the same field of endeavor (e.g., instruction block processing) Ferren discloses:
wherein the aggregated confidence rating is based at least in part on branch prediction accuracy for one or more branch instructions of the parent instruction groups (Ferren discloses, at ¶ [0030], the criterion includes branch prediction accuracy.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitra’s execution to include performance metric data, as disclosed by Ferren, in order to improve processor efficiency by providing a substantially optimum execution of the block. See Ferren, ¶ [0035]. The resulting combination would determine instruction mappings based on preselected criteria.

Regarding claim 32, Mitra, as modified, discloses the elements of claim 31, as discussed above. Mitra does not explicitly disclose wherein the aggregated confidence rating is based at least in part on branch prediction accuracy for one or more branch instructions of the two or more parent instruction groups.
However, in the same field of endeavor (e.g., instruction block processing) Ferren discloses:
wherein the aggregated confidence rating is based at least in part on branch prediction accuracy for one or more branch instructions of the two or more parent instruction groups (Ferren discloses, at ¶ [0030], the criterion includes branch prediction accuracy.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitra’s execution to include performance metric data, as disclosed by Ferren, in order to improve processor efficiency by providing a substantially optimum execution of the block. See Ferren, ¶ [0035]. The resulting combination would determine instruction mappings based on preselected criteria.

Claims 5, 33, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra in view of Denman in view of US Publication No. 2008/0109668 by Atkinson (hereinafter referred to as “Atkinson”). 
Regarding claim 5, Mitra, as modified, discloses the elements of claim 1, as discussed above. Mitra does not explicitly disclose wherein the processor further comprises one or more performance counters configured to monitor performance of the processor, and wherein the aggregated confidence rating is determined based at least in part on data received from the performance counters. 
However, in the same field of endeavor (e.g., speculative execution) Atkinson discloses :
wherein the processor further comprises one or more performance counters configured to monitor performance of the processor, and wherein the aggregated confidence rating is determined based at least in part on data received from the performance counters (Atkinson discloses, at ¶ [0019], monitoring computational load on a processor and transferring the load information to logic that controls the resources allocated to speculative execution.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitra’s processing to take into account Atkinson’s status monitoring and comparison in order to reduce energy consumption caused by speculative execution. See Atkinson, ¶ [0010]. The resulting combination would measure (count) performance related values, such as cache hits or misses, in order to evaluate the processor’s performance.

Regarding claim 33, Mitra, as modified, discloses the elements of claim 31, as discussed above. Mitra does not explicitly disclose using one or more performance counters to monitor performance of the one or more processor cores, and wherein the aggregated confidence rating is determined based at least in part on data received from the one or more performance counters. 
However, in the same field of endeavor (e.g., speculative execution) Atkinson discloses :
using one or more performance counters to monitor performance of the one or more processor cores, and wherein the aggregated confidence rating is determined based at least in part on data received from the one or more performance counters (Atkinson discloses, at ¶ [0019], monitoring computational load on a processor and transferring the load information to logic that controls the resources allocated to speculative execution.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitra’s processing to take into account Atkinson’s status monitoring and comparison in order to reduce energy consumption caused by speculative execution. See Atkinson, ¶ [0010]. The resulting combination would measure (count) performance related values, such as cache hits or misses, in order to evaluate the processor’s performance.

Regarding claim 39, Mitra, as modified, discloses the elements of claim 38, as discussed above. Mitra does not explicitly disclose wherein the method further comprises using one or more performance counters configured to monitor performance of the processor. 
However, in the same field of endeavor (e.g., speculative execution) Atkinson discloses :
wherein the method further comprises using one or more performance counters configured to monitor performance of the processor (Atkinson discloses, at ¶ [0019], monitoring computational load on a processor and transferring the load information to logic that controls the resources allocated to speculative execution.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitra’s processing to take into account Atkinson’s status monitoring and comparison in order to reduce energy consumption caused by speculative execution. See Atkinson, ¶ [0010]. The resulting combination would measure (count) performance related values, such as cache hits or misses, in order to evaluate the processor’s performance.

Regarding claim 40, Mitra, as modified, discloses the elements of claim 39, as discussed above. Mitra does not explicitly disclose wherein the aggregated confidence rating is determined based at least in part on data received from the one or more performance counters. 
However, in the same field of endeavor (e.g., speculative execution) Atkinson discloses :
wherein the aggregated confidence rating is determined based at least in part on data received from the one or more performance counters (Atkinson discloses, at ¶ [0019], monitoring computational load on a processor and transferring the load information to logic that controls the resources allocated to speculative execution.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitra’s processing to take into account Atkinson’s status monitoring and comparison in order to reduce energy consumption caused by speculative execution. See Atkinson, ¶ [0010]. The resulting combination would measure (count) performance related values, such as cache hits or misses, in order to evaluate the processor’s performance.

Claims 8, 9, 11, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra in view of Denman in view of US Publication No. 2009/0150657 by Gschwind et al. (hereinafter referred to as “Gschwind”). 
Regarding claim 8, Mitra, as modified, discloses the elements of claim 1, as discussed above. Mitra also discloses:
wherein the one or more core schedulers are configured to…branch to and execute instructions on a processor core that includes previously- fetched, or previously-fetched and previously-decoded, instruction groups (Mitra discloses, at ¶ [0061], executing instructions that have been fetched but not executed (previously fetched) and branching to and executing those instructions once their operands become available.).
Mitra does not explicitly disclose based at least in part on a confidence rating increasing.
However, in the same field of endeavor (e.g., speculative execution) Gschwind discloses:
based at least in part on a confidence rating increasing (Gschwind discloses, at ¶ [0014], using confidence information to control operation of a processor.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitra’s processing to take into account Gschwind’s confidence based operation in order to improve processor performance by reducing power consumed due to speculative execution. See Gschwind, ¶ [0014]. The resulting combination would allocate resources based on the confidence in the accuracy of branch predictions.

Regarding claim 9, MItra, as modified, discloses the elements of claim 1, as discussed above. Mitra does not explicitly disclose wherein the one or more core schedulers are configured to adjust a number of processor cores, a number of functional resources of processor cores, or a number of processor cores and a number of functional resources of processor cores allocated to executing the sequence of instruction groups based on comparing the aggregated confidence rating to one or more predetermined values.
However, in the same field of endeavor (e.g., speculative execution) Gschwind discloses:
wherein the one or more core schedulers are configured to adjust a number of processor cores, a number of functional resources of processor cores, or a number of processor cores and a number of functional resources of processor cores allocated to executing the sequence of instruction groups based on comparing the aggregated confidence rating to one or more predetermined values (Gschwind discloses, at ¶ [0014], modifying operation (adjusting resource allocation) based on comparison to a confidence threshold.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitra’s processing to take into account Gschwind’s confidence based operation in order to improve processor performance by reducing power consumed due to speculative execution. See Gschwind, ¶ [0014]. The resulting combination would allocate resources based on the confidence in the accuracy of branch predictions.

Regarding claim 11, Mitra, as modified, discloses the elements of claim 1, as discussed above. Mitra does not explicitly disclose wherein the one or more core schedulers are configured to adjust the number of instruction groups that are prefetched, decoded, or executed based on comparing confidence rating to one or more predetermined values.
However, in the same field of endeavor (e.g., speculative execution) Gschwind discloses:
wherein the one or more core schedulers are configured to adjust the number of instruction groups that are prefetched, decoded, or executed based on comparing a confidence rating to one or more predetermined values (Gschwind discloses, at ¶ [0014], modifying operation (adjusting the number of blocks) based on comparison to a confidence threshold.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitra’s processing to take into account Gschwind’s confidence based operation in order to improve processor performance by reducing power consumed due to speculative execution. See Gschwind, ¶ [0014]. The resulting combination would allocate resources based on the confidence in the accuracy of branch predictions.

Regarding claim 34, Mitra, as modified, discloses the elements of claim 31, as discussed above. Mitra also discloses:
wherein the one or more core schedulers are configured to…branch to and execute instructions on a processor core that includes previously- fetched, or previously-fetched and previously-decoded, instruction groups (Mitra discloses, at ¶ [0061], executing instructions that have been fetched but not executed (previously fetched) and branching to and executing those instructions once their operands become available.).
Mitra does not explicitly disclose based at least in part on a confidence rating increasing.
However, in the same field of endeavor (e.g., speculative execution) Gschwind discloses:
based at least in part on a confidence rating increasing (Gschwind discloses, at ¶ [0014], using confidence information to control operation of a processor.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitra’s processing to take into account Gschwind’s confidence based operation in order to improve processor performance by reducing power consumed due to speculative execution. See Gschwind, ¶ [0014]. The resulting combination would allocate resources based on the confidence in the accuracy of branch predictions.

Regarding claim 35, MItra, as modified, discloses the elements of claim 31, as discussed above. Mitra does not explicitly disclose wherein the one or more core schedulers are configured to adjust a number of processor cores, a number of functional resources of processor cores, or a number of processor cores and a number of functional resources of processor cores allocated to executing the sequence of instruction groups based on comparing the aggregated confidence rating to one or more predetermined values.
However, in the same field of endeavor (e.g., speculative execution) Gschwind discloses:
wherein the one or more core schedulers are configured to adjust a number of processor cores, a number of functional resources of processor cores, or a number of processor cores and a number of functional resources of processor cores allocated to executing the sequence of instruction groups based on comparing the aggregated confidence rating to one or more predetermined values (Gschwind discloses, at ¶ [0014], modifying operation (adjusting resource allocation) based on comparison to a confidence threshold.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitra’s processing to take into account Gschwind’s confidence based operation in order to improve processor performance by reducing power consumed due to speculative execution. See Gschwind, ¶ [0014]. The resulting combination would allocate resources based on the confidence in the accuracy of branch predictions.

Regarding claim 36, Mitra, as modified, discloses the elements of claim 31, as discussed above. Mitra does not explicitly disclose wherein the one or more core schedulers are configured to adjust the number of instruction groups that are prefetched, decoded, or executed based on comparing confidence rating to one or more predetermined values.
However, in the same field of endeavor (e.g., speculative execution) Gschwind discloses:
wherein the one or more core schedulers are configured to adjust the number of instruction groups that are prefetched, decoded, or executed based on comparing a confidence rating to one or more predetermined values (Gschwind discloses, at ¶ [0014], modifying operation (adjusting the number of blocks) based on comparison to a confidence threshold.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitra’s processing to take into account Gschwind’s confidence based operation in order to improve processor performance by reducing power consumed due to speculative execution. See Gschwind, ¶ [0014]. The resulting combination would allocate resources based on the confidence in the accuracy of branch predictions.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mitra in view of Denman in view of Gschwind in further view of US Patent No. 6,988,183 by Wong (hereinafter referred to as “Wong”). 
Regarding claim 10, Mitra, as modified, discloses the elements of claim 9, as discussed above. Mitra, as modified, also discloses:
...wherein the one or more core schedulers are configured to allocate more functional resources of the at least one processor core to one of the... instruction windows having a higher confidence level (Gschwind discloses, at ¶ [0014], that the amount of resources allocated to the instruction window is dependent on confidence information.).
Mitra does not explicitly disclose wherein at least one of the processor cores comprises two or more instruction windows.
However, in the same field of endeavor (e.g., processor performance) Wong discloses wherein at least one of the processor cores comprises two or more instruction windows (Wong discloses, at col. 15, lines 62-24, multiple instruction windows.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitra’s processing to include Wong’s multiple instruction windows in order to improve increasing instruction level parallelism (ILP). See Wong, col. 1, lines 26-29. The resulting combination would allocate resources to multiple instructions windows based on the confidence in the accuracy of branch predictions.

Response to Arguments
On page 7 of the response filed April 8, 2022 (“response”), the Applicant argues, “The Applicant respectfully submits that each one of the outstanding § 112(b) rejections has been addressed via the above amendments (either through amendment as suggested in the Office action or cancellation). Accordingly, the § 112(b) rejections should all be withdrawn and such action is respectfully requested.”  
Though fully considered, the Examiner respectfully disagrees. The majority of § 112(b) rejections were addressed, and those have been withdrawn. However, some of the previous § 112(b) were not addressed, such as the rejection of claim 12. Those § 112(b) rejections that were not addressed are maintained. Please also see above for the additional § 112(b) rejections necessitated by the Applicant’s amendments. 

On pages 8-10 of the response the Applicant argues, “Neither Mitra nor Denman (alone or in any combination with one another) teaches or suggests "determining the respective aggregated confidence rating by combining confidence ratings for two or more of the respective child instruction group's parent instruction groups, and consequently initiating execution of the respective child instruction group prior to initiating execution of the at least one of the respective child instruction group's two or more parent instruction groups" as in amended independent claim 1.” In support of this position, the Applicant argues, “according to Denman, a confidence measure is accumulated by multiplying confidence ratings for a given instruction's parent, grandparent, great-grandparent, etc. instructions. Denman also refers to this "a chain of conditional branch instructions." (Id., para. [0028]). But computing a cumulative confidence level related to outstanding conditional branch instructions for a single predictive path as in Denman is not what is being claimed. In contrast to the Denman scheme, claim 1 involves "determining the respective aggregated confidence rating by combining confidence ratings for two or more of the respective child instruction group's parent instruction groups, and consequently initiating execution of the respective child instruction group prior to initiating execution of the at least one of the respective child instruction group's two or more parent instruction groups." Aspects of this distinction are discussed in U.S. Patent Application Publication No. 2016/0378661 (the published version of the Specification) at, for example, paragraphs [0121] and [0127]. Paragraph [0121] explains: "the confidence level can be based, not just on the confidence letter [sic] of a particular edge in the control flow graph leading to a particular instruction block, but on the aggregated possibilities of a number of instruction block edges, which can be analyzed and used to determine that a child instruction block should be fetched and/or execution initiated. Accordingly, if the confidence levels of executing instruction blocks E, F, and G are particularly high, then instruction block J could be fetched based on the aggregate probability of its three parent instruction blocks E, F, and G." (Emphasis added.) See also FIG. 8; paras. [0098]-[0101].”
Though fully considered, the Examiner respectfully disagrees. The Applicant is arguing limitations from the specification that are not present in the claim. The claims are given the broadest reasonable interpretation that is not inconsistent with the specification. The claim language currently used reads on multiple parents in a single path and/or each parent in a separate path. That is, the claims do not require that the “two or more” parents be in different paths such that multiple paths from different parents converge on a single child. Accordingly, the Applicant’s arguments are deemed unpersuasive. 
The Examiner notes that in the case when multiple paths converge on a single node, it would have been obvious to add the probabilities that each of the paths were taken to arrive at an aggregate probability. Such features are evident in the references cited below as pertinent. 

On page 10 of the response the Applicant argues, “For at least reasons similar to those explained above with respect to amended independent claim 1 and its dependent claims, none of the cited references (alone or in any combination with one another) discloses at least the composition and use of an "aggregated confidence rating" as recited in independent claims 31 and 38, respectively. Accordingly, new claims 31 and 38 are allowable over the cited references. Claims 32-37 depend from allowable claim 31 and claims 39-40 depend from allowable claim 38. Those claims are therefore allowable for the same reasons as claims 31 and 38 as well as for reciting independently patentable subject matter.”
Though fully considered, the Examiner respectfully disagrees. The reasons set forth in the remarks and rejections presented above, including those regarding the independent claims, are applicable to these claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 8515975 by Federici discloses when multiple paths exist, adding the probability of each path.
US 7649952 by Moon discloses when multiple paths exist, adding the probability of each path.
US 6067572 by Jensen discloses when multiple paths exist, adding the probability of each path

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183